Title: From Thomas Jefferson to Jean Antoine Gautier, 7 September 1795
From: Jefferson, Thomas
To: Gautier, Jean Antoine



Dear Sir
Monticello in Virginia Sep. 7. 95.

I received about three weeks ago your private favor of Mar. 24. 95. and also the letters of your house of the same date. Tho’ the present is intended as an answer to your private letter, yet I will observe with  respect to the accounts mentioned in those of your house, that I had no private account with Mr. Grand. That we began indeed by having one, but after one or two quarters it was found unnecessary and difficult, and it was therefore concluded to throw back the articles of it into the public account, so that Mr. Grand’s accounts were only with Congress and the State of Virginia: and my private account was kept only between Congress and myself.—The deficiency sometimes of their fund, sometimes of that of Virginia having rendered mutual accomodations of money necessary, I passed a day, if you remember, at your office, revising my orders and endorsing on each of them for whose use the money was drawn. This was intended to enable the parties to settle justly between themselves, if any accident should happen to me before a settlement. A little before I left Philadelphia in 1793. I settled for the Auditor of the U.S. the account between Congress and Virginia, as far as the papers I then had, would enable me. But he had before that written to Mr. Grand for copies of my orders and the endorsements on them. These are since recieved, and will, I expect, enable me to settle the accounts fully as far as I had any thing to do with them. (My own private account I had before settled and balanced.) As soon as I can resume and complete the settlement between the U.S. and Virginia I will forward a copy of them to your house. With respect to the money deposited with you for the Algerine negociation, it was under the direction of Mr. Short, who will of course attend to the settlement of it.
The death of Mr. and Mrs. Grand, which I first learnt from your letter, has given me sincere regret, as their worth had inspired me with great esteem for them. I am very sensible also of Mr. Grand the son’s recollection of me. I inclose to Mr. Monroe our M.P. at Paris a letter for Mde. de Tessé and have taken the liberty of referring him to you to enquire how it may be conveyed safely. I will thank you to convey my respects also to Madame Helvetius, M. de Vieillard and the Abbé Arnoud, all of whom I think of with great sensibility and affection. I had before charged Mr. Monroe with presenting me to their recollection.
I long to hear that France has established peace and a fixed form of government, and to see it get under way. I am persuaded that the extent of the country is favorable to the maintenance of good republican government. Montesquieu has accredited the contrary opinion, but experience has shewn and is shewing that small republics are governed with less justice, freedom, and safety, than large. In the former, local passions and interests, eternally silence justice: in the latter they are silenced by the general views of the great body to which these local passions do not extend. That France may be free and happy is my sincere prayer, as also  that you may participate your full share of it. Accept assurances of the great attachment and esteem of Dear Sir Your most obedt. humble servt.

Th: Jefferson

